EXAMINER’S AMENDMENT
This Corrected Notice of Allowance is in response to the IDS filed on 07/01/22 and 02/19/2019.  The IDS dated 06/01/2022 was submitted after the Allowance was submitted.  No fee had been paid and it duplicated the previous IDS form dated 02/19/2019.  Therefore, it has not been considered.  The IDS form dated 02/19/2019 had incorrect document numbers, names and dates for certain references.  These references with the corrections have been considered and are included in the attached PTO-892 form,
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with the applicant Dennis LeBlang on 05/16/2022.
The application has been amended as follows: 

Specification Paragraph 0073
Lines 11-16 of Paragraph 0073 submitted11/19/2015 should be amended to say the following:
“FIG. 7A shows two diagonally oriented spacer braces where the right U-shaped spacer brace 302 has the flange edges cut at an angle with the hook finger extending over the hole bottom edge 36be forming a cutout with one diagonal edge with a blunt end at the pointed intersection. The left spacer brace is similar to the right spacer brace; however, the hook finger has an extension 302e added to extend over the hole 36 at the hole bottom edge 36be in order for the hook finger 127 from the left and right spacer brace to overlap at the hole 36.”
This new language should start immediately following the phrase “ventrally upward” on line 11 and replace all language prior to “FIG 7B” on line 16.
Reasons for Allowance
Claims 46-61 are allowable. 
The prior art of record fails to teach or adequately suggest a structural framing system with the combination of characteristics specified in the independent claim.  Of particular note are the requirement for four cutouts with that extend into the web of the spacing bracer member with two side edges that have acute or obtuse angles and first and second longitudinal flanges with abrasive edges that engage the second support side of the first support member and the third support side of said second support member.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633